Citation Nr: 1131943	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-17 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the Veteran's income is excessive for purposes of entitlement to payment of VA pension for the year 2004.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1960 to January 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a denial of the Veteran's claim in an April 2003 letter from the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA) and April 2006 and May 2010 Board remands.

In March 2005, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's countable income for 2004 is $15,400.

2.  The Veteran's allowable medical expenses for 2004 do not exceed $2,052.43 which results in no more than $1,405.43 in excludable expenses.

3.  The Veteran's annual income for 2004 exceeds the maximum annual pension rate (MAPR) for a veteran with one dependent.


CONCLUSION OF LAW

The criteria for payment of VA pension benefits for the calendar year 2004 have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), 3.271, 3.272, 3.273 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 1696 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   The claim on appeal concerns pension benefits under Chapter 15 of Title 38.  The dispositive issues are limited to the Veteran's income for the year 2004 and his excludable medical expenses.

A pre-adjudicatory RO letter dated December 2002 advised the Veteran of the general requirements to establish pension benefits.  The initial denial letter, dated April 2003, advised him of the reason for denying pension benefits.  The evidentiary requirements were further discussed at the March 2005 Travel Board hearing.  In response, the Veteran submitted a VA Form 21-8416 (Medical Expense Report).  Additionally, the Veteran has submitted his tax return for the time period in question.  A May 2006 RO letter notified the Veteran of what was needed to prove entitlement to pension, to include an explanation of countable income and excluded expenses.  Thereafter, the Veteran has submitted written statements in April 2007 and June 2007 regarding his interpretation of income and expenses. 

Overall, the Veteran has demonstrated actual knowledge of the evidentiary requirements as represented in his submission of evidence and arguments of record.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process which assisted him with the medical expense report.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's income tax records, medical expense reports, and Social Security Administration (SSA) reports, have been obtained.   VA did not provide the Veteran with a medical examination but none is required in this case, as it is based solely on the Veteran's family income and expenses.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.3, 3.23, 3.159, 3.271, 3.272.  

Additionally, the Veteran provided testimony at a March 2005 Board hearing.  In a May 2006 letter, the RO requested that the Veteran re-submit or clarify his medical expenses.  The Veteran responded only that the medical expenses submitted were accurate to the best of his knowledge and typical of any year.  In an August 2010 submission, the Veteran stated that the 2004 expenses had already been submitted and that he would not be resubmitting them.  Persons receiving benefits are required to provide information that affects entitlement to that VA benefits.  See 38 C.F.R. § 3.256.  There is no indication in the record that any other additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

This appeal was remanded by the Board in May 2010.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the RO inform the Veteran of the medical expenses that may be deducted from his income, ask the Veteran to re-submit medical expenses for the calendar year 2004, and readjudicate the claim.  The RO sent the Veteran a letter in August 2010 that requested the Veteran resubmit medical expenses and readjudicated the claim in a February 2011 supplemental statement of the case (SSOC).  The August 2010 letter, however, did not provide the full notice to the Veteran.  

However, the Board's May 2010 remand decision advised the Veteran of the calculations to date regarding his income and expenses.  The Veteran acknowledged reading this decision in his August 2010 statement.  In a February 2011 statement from the Veteran's representative, it was noted that the SSOC had been discussed which again contained all relevant calculations.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

VA pension benefits are payable to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of any willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, the Veteran's income is not in excess of the MAPR.  See 38 C.F.R. § 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  

In determining annual income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1), (3).  

The following are excluded from countable income for the purpose of determining entitlement to pension:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; and various other inapplicable items.  38 C.F.R. § 3.272 (emphasis added).  SSA income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.

The RO found that the Veteran was not entitled to pension benefits in 2004 because his countable income exceeded the MAPR for the calendar year 2004.  The Veteran asserts that his medical expenses offset his income such that it does not exceed the MAPR.

Regarding the Veteran's countable income for 2004, as noted in the May 2010 Board remand, the RO committed a mathematical error in its initial calculations.  The correct amount of countable income for 2004 is $15,400.  The Veteran's tax returns for 2004 demonstrate that he earned $15,400 for his work as a clergyman, including $4,000 for a housing allowance and $11,400 for wages/reimbursement.  This amount includes all taxable and nontaxable benefits received.  

In this case, the Veteran has argued that VA should use his adjusted gross income as accepted by the Internal Revenue Service (IRS) in calculating his annual income.  For example, he argues that business deductions from earned income should be accepted for VA income calculation purposes.  

However, the VA defines income according to 38 C.F.R. § 3.271 and defines exclusions according to 38 C.F.R. § 3.272.  The Board is bound by VA regulations which are in turn based on statutes enacted by Congress.  38 U.S.C.A. § 7104.  These regulations do not contemplate VA acceptance of adjusted gross income calculations made to the IRS.

The MAPR for a Veteran with a spouse effective from December 1, 2003, is $12,959.00.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  The Veteran's countable income of $15,400 exceeds this rate by $2,441.00.

In a March 2005 submission, the Veteran reported 2004 medical expenses in the amount of $2,052.43.  The RO adjusted the total medical expenses to $1,638.43, apparently deducting amounts claimed for catastrophic insurance, insurance for cancer, and mileage to and from the VAMC.  

In order to afford the Veteran the benefit of the doubt, the Board will calculate the Veteran's adjusted countable income based on both his asserted expenses and the RO's calculated expenses.  38 U.S.C.A. § 5107(b).  The amount of allowable medical expenses as estimated by the Veteran is $2,052.43, and as calculated by the RO is $1,638.43.  Five percent of the 2004 MAPR of $12,959, is $647.  Subtracting the five percent of MAPR, or $647.00, from the Veteran's asserted expenses results in $1,405.43 in excludable expenses.  Subtracting five percent of the 2004 MAPR, or $647, from the RO's calculated expenses results in $991.43 in excludable expenses.  Subtracting these amounts from the Veteran's countable income of $15,400 results in an adjusted countable income ranging from $13,994.57 to $14,408.57.  For the 2004 year, the MAPR amount is $12,959.00.  The Veteran's countable income thus exceeds the MAPR regardless of which calculations are used.  

On this record, the Board concludes that the Veteran's countable income is not within the limits for purposes of entitlement to payment of VA pension benefits for 2004.  In so deciding, the Board has accepted for analysis purposes the Veteran's allegations of total medical expenses.  There has been no need to evaluate credibility of statements as the calculations most favorable to the Veteran still fall well short of rendering the Veteran eligible for pension benefits in 2004.  There is no doubt of material fact to be resolved in his favor.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).
ORDER

Entitlement to pension benefits for the calendar year 2004 is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


